
	

113 HRES 273 IH: Expressing the sense of the House of Representatives that the President should nominate a qualified and independent individual for the position of Inspector General of the Department of State and Broadcasting Board of Governors to be confirmed by the Senate without delay.
U.S. House of Representatives
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 273
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2013
			Mr. Royce (for
			 himself and Mr. Engel) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should nominate a qualified and independent
		  individual for the position of Inspector General of the Department of State and
		  Broadcasting Board of Governors to be confirmed by the Senate without
		  delay.
	
	
		Whereas the Inspector General Act of 1978 mandates that
			 Inspectors General are to conduct independent and objective audits,
			 investigations, and inspections, prevent and detect waste, fraud, and abuse,
			 promote economy, effectiveness, and efficiency, review pending legislation and
			 regulations, and keep the agency heads and Congress fully and currently
			 informed;
		Whereas the Office of Inspector General (OIG) of the
			 Department of State and Broadcasting Board of Governors (BBG) detects,
			 investigates, and prevents instances of fraud, waste, and mismanagement that
			 may constitute either criminal wrongdoing or violation of Department of State
			 or BBG regulations;
		Whereas the OIG inspects United States diplomatic and
			 consular posts and international broadcasting installations throughout the
			 world to determine whether policy goals are being achieved and whether the
			 interests of the United States are being represented and advanced
			 effectively;
		Whereas the OIG conducts specialized security inspections
			 and audits in support of the Department of State’s mission to provide effective
			 protection to United States personnel, facilities, and sensitive
			 information;
		Whereas the Department of State employs a total of nearly
			 70,000 personnel, consisting of approximately 24,500 direct hire Foreign
			 Service and Civil Service personnel, over 9,300 of whom are stationed overseas,
			 and more than 45,000 locally employed staff, creating difficult accountability
			 challenges;
		Whereas a presidentially appointed, Senate-confirmed
			 Inspector General provides the leadership and accountability within an OIG
			 necessary to oversee a cabinet-level agency and fulfill the duties described in
			 this resolution, while instilling confidence in agency interlocutors and
			 Congress;
		Whereas the position of Inspector General for the
			 Department of State and BBG has been vacant since January 16, 2008, a span of
			 nearly 2,000 days, and is being filled by an interim appointment;
		Whereas this vacancy is the longest of any OIG across the
			 Federal Government; and
		Whereas filling this vacancy will help ensure that the OIG
			 provides the robust oversight necessary to keep Congress fully and currently
			 informed, protect the United States taxpayer, and ensure good governance: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the President should nominate a qualified and independent
			 individual for the position of Inspector General for the Department of State
			 and Broadcasting Board of Governors to be confirmed by the Senate without
			 delay.
		
